                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION

RODGER NEAL BUTLER,

     Plaintiff,

v.                                  Case No: 5:19-cv-351-Oc-39PRL


AARON FEDUKOVICH and MARK
INCH,

     Defendants.


              ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, an inmate proceeding pro se, initiated this action

on July 25, 2019, by filing a civil rights complaint (Doc. 1;

Complaint) and a motion to proceed in forma pauperis (Doc. 2).

Plaintiff alleges Defendant Fedukovich “blocked [his] access to

chapel callouts,” which he contends substantially burdened his

religious exercise. Complaint at 5, 7.

     The Prison Litigation Reform Act (PLRA) amended 28 U.S.C. §

1915 by adding the following subsection:

                (g) In no event shall a prisoner bring
          a civil action or appeal a judgment in a civil
          action or proceeding under this section if the
          prisoner has, on 3 or more prior occasions,
          while    incarcerated  or  detained   in   any
          facility, brought an action or appeal in a
          court of the United States that was dismissed
          on the grounds that it is frivolous,
          malicious, or fails to state a claim upon
          which relief may be granted, unless the
          prisoner is under imminent danger of serious
          physical injury.
28 U.S.C. § 1915(g). Section 1915(g), commonly referred to as the

“three   strikes”   provision,   requires   this     Court   to   consider

prisoner actions dismissed before, as well as after, the enactment

of the PLRA.

     This   Court   takes   judicial   notice   of   filings   previously

brought by Plaintiff that were dismissed on the grounds that they

were frivolous, malicious, or failed to state a claim upon which

relief may be granted: (1) Case No. 3:12-cv-719-J-25JRK (dismissed

as frivolous and for failure to state a claim upon which relief

may be granted); (2) Case No. 3:12-cv-720-J-32JBT (dismissed for

failure to state a claim upon which relief may be granted); and

(3) Case No. 3:12-cv-754-J-32JRK (dismissed for failure to state

a claim upon which relief may be granted).1

     Because Plaintiff has had three or more prior qualifying

dismissals and his allegations do not warrant the imminent danger

exception to dismissal, this action will be dismissed without

prejudice. Plaintiff may initiate a new civil rights action by

filing a new civil rights complaint form and paying $400.00

($350.00 filing fee and $50.00 administrative fee).


1 Notably, Plaintiff failed to honestly apprise this Court of his
litigation history, which includes more than the three cases cited
here. As such, the Court directed Plaintiff to show cause why his
case should not be dismissed. See Order (Doc. 4). Plaintiff
responded to the order to show cause (Doc. 5). Upon closer review
of the file, the Court finds his case is subject to dismissal under
the three strikes provision of the PLRA.
                                   2
    Accordingly, it is

    ORDERED:

    1.   This case is DISMISSED without prejudice under 28 U.S.C.

§ 1915(g).

    2.   The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

    DONE AND ORDERED at Jacksonville, Florida, this 5th day of

September, 2019.




Jax-6
c:
Rodger Neal Butler




                               3
